Interim Decision #

MATTER OF GARNER

In Visa Petition Proceedings
A-20253948
Decided by Board March 20,1975
(l) The visa petition to classify the beneficiary as a preference immigrant under s
203(a)(5) of the Immigration and Nationality Act, as the sister of the petition;
denied by the district director because beneficiary did not meet thedefinition of'
set focth in section 101(b)(1)(C) of the Act. While beneficiary and petitioner we
children of a common parent (the father), beneficiary had not been legitimated p
her eighteenth birthday.
(2> While the term "aster" is not defined in the Act, to support a claimed brother
relationship necessary for qualification under section 203(aX5), petitioner ai
nefieiary must establish that they once qualified as children of a common par
provided in sec. 101(b)(1) and (2) of the Act.
(S)Matter o/C—, 6 L &N. Dec 617 (BIA1955) and MatterofD—M—,
71, &
N.I>
(BIA1957) are overruled insofar as they hold that the requirements of section10
of the Act are not applicable to "brothers" and "sisters" under section203(a)(5)
Act.
ON BEHALF OF PETITIONER:

Essel W. Baily, Jr., Esquire
Richard M. Wood & Associates
320 North Main Street
Ann Arbor, Michigan 48104

The United States citizen petitioner applied for preference elas.
tion for the beneficiary as her legitimated half sister under si
203(a)(5) of the Immigration and Nationality Act. The district dii
denied the petition. The petitioner has appealed from that denial
appeal will be dismissed.
The petitioner is a legitimate child of her parents. The beneficiar
bom out of wedlock to the petitioner's father and a different moth
appears from the record that the beneficiary was legitimated und(
laws of Great Britain, the place of her father's domicile, by the mai
of her parents. However, that marriage took place when the benef
was 23 years of age.
The district director concluded that the beneficiary could not q
as the petitioner's "sister" through their common father becauf
beneficiary was illegitimate at birth and had not been legitime
215

Interim Decision #2357
compliance with the 18-year age requirement of section 101(b)(1)(C) of
the Act. Counsel maintains that the requirements of section 101(b)(1)(C)
are inapplicable to an alien whose classification as a "sister" is sought
under section 203(a)(5) of the Act.
The term "sister" is not defined in the Act. However, the term "child"
is defined in section 101(b)(1) of the Act. Section 101(b)(1)(C) defines the
term "child" as including "a child legitimated under thelaw of thechild's
residence or domicile, or under the law of the father's residence or
domicile, whether in or outside the United States, if such legitimation
takes place before the child reaches the age of eighteen years and the
child is in the legal custody of the legitimating parent or parents at the
time of such legitimation."
The definition of "child" contained in section 101(b)(1) has been
applied in determining whether aliens are eligible for preference classification under section 203(a) as "sons or daughters," ' or "brothers or
sisters." z It is also applicable in determining whether an individual is a
"parent" under section 101(b)(2) of the Act.3 The application of the
section 101(b)(1) definition of "child" in determining whether an individual qualifies as a "son" or a "daughter" under section 203(a) has been
approved in Nasareno v. Attorney General of United States, 336 F.
Supp. 1219, affirmed 512 F.2d (D.C. cir. 1975), cert, den. sub norm
Nasareno et ai v. Levi, Attorney General, 423 U.S. 832(1975).
In Matter oftteung, 15 I. & N. Dee. 145 (BIA November
25,1974),
we held that in order to support a claimed "brother" or "sister" relationship under section 203(a)(5), a petitioner has to establish that both he
and the beneficiary once qualified as "children" of a common "parent"
within the meaning of sections 101(b)(1) and (2) of the Act.
In Matter of Kim, U I. & N. Dec. 561 (BIA 1974), we specifically
dealt with the issue of whether a child born out of wedlock who was over
the age of 18 years when legitimated by his father could qualify for
1
Legitimated was or daughters: Matter of Coker, 24 I. & N. Dec. 621 (BIA 1974);
Matter o/JvHama* 14 I. & N. Dec. 435 (BIA1973); Matter of Amstasiadis, 12 I. &N.
Dec. 99 (BIA 19(>7); Matter of Mandemrth, 12 I. & N. Dec. 199 (BIA 1967); Matter of
Lauer, 121. &N. Dec. 210 (BIA 1967).Adopted sons or daughters: Matter ofNg, 14L&
N. Dec. 135 (BIA 1972); Matter ofCaramavzava,
121. & N.Dec.47 (BIA1967);Matter of
Yue, 12 I. & N. Cec. 747 (BIA 1968). Stepsons or stepdaughters: Matter of C - , S I. &N.
Dec. 692 (BIA I960); Matter ofPagnerre, 13 I. & N, Dec. 688 (BIA 1971).
3
Legitimated brothers or sisters: Matter of Kim, 14 I. & N. Dec. 561 (BIA 1974);
Matter ofVanPamelm, 12 I. & N. Dec. 11 (BIA1966);Matter ofK-~W~S—, 91. &N.
Dec. 396 (BIA 1958,1961; A.G. 1961). Adopted brothers andsisters:Matter of Butterly,
14 I. & N. Dec. 160 (BIA 1973); Matter ofBoghdadi, 12 I. & N. Dec, 666 (BIA 1968);
Matter ofFonQ, .10 I. & N. Dee. 497 (BIA 1964). Stepbrothers or stepsisters: Matter of
Heung, 151. & N. Dee, 145 (BIA November 25,1974), overruling Matter of Campbell, 13
I. & N. Dec. 652 (BIA 1970).
3
Matter of PoVdoro. 12 I. & N. Dee. 353 (BIA1967);Matter of Schaad,
101. &N. Dec.
555 (BIA 1964).

216

Interim Decision #2367
preference classification under section 203(a)(5) as a '"brother" through
the paternal relationship. We applied the section 101(b)(1)(C) definition
of a legitimated "child" and held that the b'eneficiary was not entitled to
preference classification.
We are aware of several cases which indicate that the section 101(b)(1) definition of "child" is not applicable in determining whether a
beneficiary qualifies as a "brother" or a "sister" under section 203(a)(5)
(formerly section 203(a)(4)). Matter of€~- t 6 I. & N. Dec. 617 (BIA
1955); Matter ofD—M—, 7 1 . & N. Dec. 441 (BIA1957).Over the years,
we have receded from the view expressed in these cases, and we now
specifically overrule them insofar as they hold that the requirements set
forth in section 101(b)(1) are not applicable to "brothers" or "sisters"
under section 203(a)(5).
Finally, counsel argues that the beneficiary can qualify as the petitioner's stepsister by virtue of the marriage between the petitioner's
father and the beneficiary's mother. It is clear, however, that for immigration purposes no steprelationship between the petitioner and the
beneficiary was created by the marriage, because the beneficiary was
beyond the 18-year age requirement of section 101(b)(1)(B) of the Act.
Matter of Heung, 15 I. & N. Dec. 145 (BIA November 25, 1974);
Matter of Kim, supra.
The district director's decision was correct. The appeal will be dismissed.
ORDER: The appeal is dismissed.

217

